Citation Nr: 1110793	
Decision Date: 03/18/11    Archive Date: 03/30/11

DOCKET NO.  08-04 603	)	DATE
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to an increased rating for service-connected diabetes mellitus Type II, currently evaluated as 20 percent disabling.

2.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus Type II.

3.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for stroke, to include as secondary to service-connected diabetes mellitus Type II.

4.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for 65 percent loss of use of kidney, to include as secondary to service-connected diabetes mellitus Type II.

5.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for loss of use of one kidney, to include as secondary to service-connected diabetes mellitus Type II.

6.  Entitlement to service connection for bilateral above knee amputations, to include as secondary to service-connected diabetes mellitus Type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and E.T.


INTRODUCTION

The veteran had active service from March 1969 to January 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  In August 2009, the Veteran testified at a Travel Board hearing before the undersigned Acting Veterans Law Judge.  A transcript of this hearing is associated with the claims folder.


FINDING OF FACT

In February 2011, the Board was notified that the Veteran died in January 2011.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to adjudicate the merits of this claim at this time.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010); but see Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the Veteran and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.1302 (2010).

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106 (2010).  

The Board's dismissal of this appeal does not affect the right of an eligible person to file a request to be substituted as the appellant for purposes of processing the claim to completion.  Such request must be filed not later than one year after the date of the Veteran's death.  See Veterans' Benefits Improvement Act of 2008, Pub. L. No. 110-389, § 212, 122 Stat. 4145, 4151 (2008) (creating new 38 U.S.C. § 5121A, substitution in case of death of a claimant who dies on or after October 10, 2008).  As provided for in this new provision, a person eligible for substitution will include "a living person who would be eligible to receive accrued benefits due to the claimant under section 5121(a) of this title ...."  The Secretary will be issuing regulations governing the rules and procedures for substitution upon death.  Until such regulations are issued, an eligible party seeking substitution in an appeal that has been dismissed by the Board due to the death of the claimant should file a request for substitution with the VA regional office (RO) from which the claim originated (listed on the first page of this decision).  


ORDER

The appeal is dismissed.



		
TANYA A. SMITH
	Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


